Citation Nr: 1424203	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral leg numbness.

2.  Entitlement to service connection for bilateral hip disability.

3.  Entitlement to a temporary total rating for convalescence due to hip surgery.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities.

5.  Entitlement to special monthly compensation based on need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1995. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2013 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  He was notified in February 2014 that his hearing was scheduled to be held in April 2014.  In a March 2014 written statement to VA, the Veteran stated that he had mistakenly requested a hearing in Washington, DC, and requested that a videoconference hearing at the RO be scheduled instead.  See 38 C.F.R. § 20.700, 20.702(c).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



